DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6-11 are allowed.

The following is an examiner’s statement of reasons for allowance: Bannister et al (US 10,737,282) teaches an air cleaner having a cyclonic pre-cleaner.  Shibata et al (US 2009/0050105) teaches a swirl generator that is fitted into a recessed groove in an interior wall.  Kimura (US 11,060,489) and Matsumoto et al (US 2014/0190764) teach the usage of high compression and low compression air permeable molding for an intake duct.  Matsumoto et al (US 2009/0293832) teaches a section of an intake duct having a humidity transparent component.  Kino et al (US 6,959,678) teaches an intake duct having a porous member around an elbow of the duct.  Maeda et al (US 5,806,480) teaches an air intake having hard and soft resin used.  Teshima (US 2012/0292127) teaches an intake duct that is constructed in halves and fastened together.  Rush et al (US 3,719,209) teaches a pipe having an interior surface with an annular groove to fit The prior art does not teach nor render obvious a pre cleaner for an engine comprising a casing including a cylindrical side wall, swirl generation vanes that swirl intake air about an axis of the casing, the side wall having an inner circumferential surface .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LONG T TRAN/Primary Examiner, Art Unit 3747